OPINION DENYING A PETITION FOR A REHEARING.
The opinion of the court was delivered by
Smith, J.:
All the questions raised by the defend-
ant in error in his petition for a rehearing were considered and determined adversely to him before the decision was handed down. It may be well, however, to state more clearly the ground upon which the first paragraph of the syllabus is based, as it seems to be misapprehended.
It is conceded that a district judge should make no order allowing an injunction until a suit for an injunction has been commenced in his court. A suit is commenced by filing a petition and causing a summons to be issued thereon (Code, § 57; Gen. Stat. 1901, § 4487), and, when an injunction is allowed at the commencement of the suit, the clerk should indorse upon the summons “injunction allowed.” (Code, §-243; Gen. Stat. 1901, § 4690.) Thus it appears the summons should issue before'the making of the order and the order should be made before the issuance of the summons. The difficulty is usually overcome by first filing the petition, then procuring the order, and then procuring the issuance of summons with the indorsement. This solution, however, is more apparent than real.
The contention that there was a defect of parties defendant in failing to join the judgment creditor with *418the sheriff was not overlooked, although not mentioned in the decision. The judgment creditor was a proper party, but was not a necessary party. He could make any defense he had through his agent, the sheriff, or, if he had desired, he could have asked, by motion, to be made a party, and such application, in the discretion of the court, could have been allowed. The sheriff, however, could have made any defense which he and the creditor, jointly or severally, could have made. Hence the creditor was not a necessary party. (Taylor v. Hosick, Adm’r, &c., 13 Kan. 518, 526.)
The petition for a rehearing is denied.
All the Justices concurring.